People v Cotter (2019 NY Slip Op 01920)





People v Cotter


2019 NY Slip Op 01920


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


227 KA 17-01634

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKOLTON F. COTTER, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CAITLIN M. CONNELLY OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (SHIRLEY A. GORMAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Genesee County Court (Charles N. Zambito, J.), rendered July 7, 2017. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of burglary in the second degree (Penal Law
§ 140.25 [2]). Defendant validly waived his right to appeal (see People v Sanders, 25 NY3d 337, 342 [2015]; People v Conley, 161 AD3d 1486, 1487 n [3d Dept 2018]; People v Nichols, 155 AD3d 1186, 1187 [3d Dept 2017]), and that waiver forecloses his challenge to the severity of his sentence (see People v Lopez, 6 NY3d 248, 255 [2006]).
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court